DANIEL HOLCOMBE THOMAS, District Judge,
dissenting:
This writer respectfully dissents. In the course of rendering its decision, the district court stated “that what has transpired . :
at Uncle Ben’s could not have statistically have [sic] happened by chance,” yet “[t]he law does not say that the defendant shall not violate the rules of mathematical probability.” Although this and similar statements indicate the Court’s confusion as to the role of statistics in cases of this sort, e. g., Fisher v. Procter & Gamble Mfg. Co., 613 F.2d 527, 544 (5th Cir. 1980). I would affirm because, when evaluated on legally sufficient grounds, the district court’s findings regarding the lack of discrimination in the promotion of blacks at Uncle Ben’s are not clearly erroneous. I would further conclude that the district court did not err in holding that the plaintiffs had failed to establish a prima facie case on all issues other than discrimination against blacks *428with respect to promotions. I would affirm the ruling of the district court.
I dissent.